REVISED FEBRUARY 20, 2002

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT
                       _____________________

                               No. 00-60547
                          _____________________

JESSIE DERRELL WILLIAMS,

                                                  Petitioner - Appellant,

                                  versus

S.W. PUCKETT, Commissioner,
Mississippi Department of Corrections
and
ATTORNEY GENERAL,
STATE OF MISSISSIPPI
                                                 Respondents - Appellees.

           Appeal from the United States District Court
             for the Southern District of Mississippi
________________________________________________________________
                         February 13, 2002

Before JOLLY, HIGGINBOTHAM, and EMILIO M. GARZA, Circuit Judges.

E. GRADY JOLLY, Circuit Judge:


     On January 11, 1983, Jessie Derrell Williams murdered Karen

Ann Pierce.   The killing was gruesome.           Pierce likely was alive

when Williams cut out her genitals.          He then stabbed her in the

chest and slit her throat.            Williams does not dispute that he

murdered   Pierce   nor   does   he    dispute   the   manner   in   which   he

committed the murder.      After a trial and conviction for capital

murder, a jury sentenced Williams to death.            After exhausting his

state remedies, Williams sought habeas relief in federal district


                                       1
court. The district court denied his petition. Williams now seeks

a certificate of appealability (“COA”).          Williams argues that his

constitutional     rights     were    violated   because    (1)     there   was

insufficient evidence presented to support a kidnaping conviction;

(2) the prosecutor failed to turn over potentially exculpatory

information; and (3) the jury that re-sentenced Williams (after his

first sentence -- but not his conviction -- had been reversed) was

not instructed on the elements of kidnaping.         To obtain a COA, the

defendant must make a substantial showing of the denial of a

constitutional right.       28 U.S.C. § 2253(c)(2).         Williams has not

made such a showing with respect to any of his claims.                       We

therefore deny his application for a COA.

                                       I

       On the night of January 11, 1983, Pierce went with a date to

the Scoreboard Lounge in Gautier, Mississippi.               Throughout the

night,    Pierce   consumed    beer   and   drugs.    Her    date    left   the

Scoreboard early in the evening after she refused to go home with

him.     Sometime after her date left and before Williams arrived,

Pierce was gang-raped.        After the rape, Pierce and the rapists

remained at the bar.        Toward the end of the evening, Williams,

Michael Norwood, and Terrell Evans arrived. Evans and Pierce began

talking, and Evans convinced her to go for a ride with Williams,

Norwood, and himself.       On the way out of town, they stopped at a

convenience store, bought some beer, and continued on to a secluded



                                       2
spot off Interstate 10.    They smoked marijuana and drank beer.

Norwood and Williams proceeded to have sex with Pierce a number of

times in the bed of the truck.        During one of the times with

Williams, Pierce asked him to stop.   He did not.   Pierce then asked

to go back to the Scoreboard to pick up some of her things.      The

men refused to take her back to the bar.   At some point during the

night, Pierce and Williams exited the truck. Pierce started to run

away from Williams. Williams then tackled her and dragged her into

the woods. After waiting awhile, Evans went searching for Williams

and Pierce. Evans saw Williams with a knife standing over Pierce’s

mangled and cut body.   As Evans began to walk away, Williams said

“I am not leaving until I’m sure she is dead.”       Fifteen minutes

later, Williams returned to the truck.      The three men left the

scene.   Ten days later, Pierce’s body was found.          Her blood

contained .07 percent alcohol and traces of drugs.      The cause of

death was a knife wound.   The location of the wound was the area

between Pierce’s vagina and her rectum, a wound inflicted while

Pierce apparently was still alive.

                                 II

     In December 1983, a Mississippi jury found Williams guilty of

committing murder during the course of a kidnaping, a capital

murder offense in Mississippi. MISS. CODE ANN. § 94-3-19(2)(e). The

jury sentenced Williams to death. Williams appealed his conviction

and sentence.   In this first of several appeals, Williams asserted



                                 3
numerous claims before the Mississippi Supreme Court.          On re-

hearing, the court affirmed his conviction but found reversible

error at sentencing when the trial court allowed the prosecutor to

comment on the possibility of parole and the lengthy appellate

review process.   The court remanded the case for a new sentencing

hearing.   Williams v. State, 544 So. 2d 782, 794-802 (Miss. 1987).

At this hearing, a second jury specifically found three aggravating

circumstances that weighed in favor of the death penalty: (1) that

Williams was previously convicted of a felony involving the threat

of violence to a person; (2) that the capital offense was committed

while Williams was engaged in the commission of a kidnaping; and

(3) that the capital murder of Pierce was especially heinous,

atrocious, and cruel.    The jury also found that there were no

mitigating circumstances to outweigh the aggravating circumstances.

Accordingly, the second jury, like the first jury, sentenced

Williams to death.   Williams directly appealed this sentence.     The

Mississippi Supreme Court rejected all of Williams’ claims and

affirmed the sentence of death.       Williams then sought relief from

the United States Supreme Court.          The Court denied Williams’s

petition for writ of certiorari. Williams v. Mississippi, 520 U.S.
1145 (1997).

     While Williams was pursuing these extensive direct appeals, he

was also attacking his conviction collaterally in the state courts.

In January 1990, Williams filed an application with the Mississippi



                                  4
Supreme Court under the Post-Conviction Collateral Relief Act

(“PCCRA”).     The application sought to set aside his conviction and

sentence.      Williams argued that the state had violated certain

state discovery rules when it withheld information regarding a plea

agreement between the state and Evans, the key witness in this

case.    The Mississippi Supreme Court denied the application and

held that Williams was procedurally barred from making this claim

collaterally.     Williams v. State, 669 So. 2d 44, 52 (Miss. 1996).

In November 1997, Williams filed an application seeking leave to

apply    for   post-conviction   relief     a   second   time,   claiming

ineffective assistance of counsel.        The Mississippi Supreme Court

denied the application.     Williams v. State, 722 So. 2d 447 (Miss.

1998).

     Williams next turned to the federal courts.         In January 1999,

Williams filed a petition for relief in the Southern District of

Mississippi, in which he raised four claims related to the guilt

phase of the trial, six claims related to the sentencing phase of

the trial, and an overarching claim of ineffective assistance of

counsel.    The district court denied relief, and Williams sought a

certificate of appealability.          The district court denied this

request.

     Finally, almost eighteen years after the night Williams killed

and mutilated Pierce, this case comes before us.

                                  III



                                   5
     Before turning to the three claims upon which Williams bases

his request for a COA, we will first address the relevant standard

of review. Williams filed his federal petition on January 8, 1999.

The Antiterrorism and Effective Death Penalty Act (AEDPA) became

effective on April 24, 1996.       AEDPA therefore governs this case.

As we have previously noted, under AEDPA a petitioner is entitled

to a COA if he makes a substantial showing of the denial of a

constitutional right.   28 U.S.C. § 2253(c).      To make such a showing

the petitioner must demonstrate that “reasonable jurists could

debate (or for that matter, agree that) the [habeas] petition

should have been resolved in a different manner or that the issues

presented   were   adequate   to   deserve    encouragement    to   proceed

further.”   Barrientes v. Johnson, 221 F.3d 741, 772 (5th Cir.

2000)(quoting Slack v. McDaniel, 529 U.S. 473, 482 (2000)), cert

dismissed, 121 S. Ct. 902 (2001).

     Our task in this case is to decide whether the district

court’s assessment of Williams’s constitutional claims is either

debatable or wrong.     See Slack, 529 U.S. at 485.           The district

court’s assessment of the constitutional claims of state prisoners

in a habeas petition is restricted.          Under AEDPA, federal courts

must first decide the contours of clearly established federal law

as determined by the United States Supreme Court, and second,

decide whether the state court’s decision was contrary to -- or

involved an unreasonable application of -- that law.           28 U.S.C. §



                                    6
2254(d)(1).

     Just as Section 2254(d)(1) restricts the district court’s

assessment of Williams’s constitutional claims, it also limits our

review in this COA request.       We engage in the following “double

barreled”     reasonableness     inquiry         with   respect       to     each

constitutional claim: Is the district court’s determination that

the state court did not unreasonably apply clearly established

federal law debatable among reasonable jurists?               See Barrientes,
221 F.3d at 772 (“[T]he determination of whether a COA should issue

must be made by viewing [Williams]’s arguments through the lens of

the deferential scheme laid out in 28 U.S.C. § 2254(d).”).

     With this standard of review in mind we will assess, in turn,

Williams’s claims that his constitutional rights were violated

because (1) there was insufficient evidence to support a conviction

for kidnaping; (2) the prosecutor failed to turn over potentially

exculpatory   evidence;   and    (3)       the   sentencing    jury    was   not

instructed on the elements of kidnaping.

                                    A

     Both the state trial court and the Mississippi Supreme Court

found that there was sufficient evidence to support Williams’s

conviction of kidnaping.       The district court concluded that this

determination was not contrary to -- and did not involve an

unreasonable application of -- clearly established federal law.

For the following reasons, this holding by the district court is



                                       7
not debatable among reasonable jurists.

     Williams’s argument to the district court -- which he re-

asserts in his COA request -- was that the only basis for the

kidnaping conviction is Evans’s testimony that Williams dragged

Pierce into the woods.   Williams contends that this testimony is

unreliable because of Evans’s subsequent admission that he was

influenced by threats and promises of the district attorney.1    The

Supreme Court has clearly established the law with respect to a

challenge to the sufficiency of the evidence.       In Jackson v.

Virginia, the Court stated:

     [T]he critical inquiry on a review of the sufficiency of
     the evidence to support a criminal conviction must be not

     1
      Evans recanted the testimony he gave in Williams’s first
trial in a 1985 sworn affidavit.    In 1990, Evans recanted this
recantation. In evaluating the impact of these recantations, the
Mississippi Supreme Court found that:

     Evans in his 1985 recantation affidavit never stated that
     he perjured his testimony during the 1983 trial. Nor
     does Evans claim to have changed his testimony due to any
     ‘deal.’    He merely states that his testimony was
     ‘colored.’ Later, in the 1990 sentencing hearing Evans
     returned to his 1983 trial testimony stating that he had
     no deal with the prosecution before December of 1983, and
     that he told the truth back then during the original
     trial.... Because of these facts, not only is the 1985
     recanting testimony of Evans suspicious, it appears
     untruthful.    We hold that it does not undermine the
     original verdict against Williams.

Williams v. State, 669 So. 2d at 54. Williams failed to challenge
this determination by the Mississippi Supreme Court in his federal
habeas petition. Williams has never asserted, much less proved,
that Evans gave perjured testimony. The district court, therefore,
did not err in considering Evans’s original testimony when deciding
whether the Mississippi Supreme Court unreasonably applied the
relevant standard to Williams’s sufficiency of the evidence claim.

                                 8
       simply to determine whether the jury was properly
       instructed, but to determine whether the record evidence
       could reasonably support a finding of guilt beyond a
       reasonable doubt .... [T]he relevant question is whether,
       after viewing the evidence in the light most favorable to
       the prosecution, any rational trier of fact could have
       found the essential elements beyond a reasonable doubt.

443 U.S. 307, 319 (1979)(citations omitted).                    The Mississippi

Supreme      Court   correctly   identified     this    federal    law     as   the

applicable standard when it evaluated Williams’s sufficiency of the

evidence claim.       Williams v. State, 544 So. 2d at 789.

       Under Mississippi law, to prove kidnaping the state must show

that   the    defendant   (1)    forcibly    seized    and   confined      or   (2)

inveigled or kidnaped another, with the intent to cause such a

person either (a) to be secretly confined, or (b) to be deprived of

liberty or in any way held to service against her will.                  MISS. CODE

ANN. § 97-3-53; Hughes v. State, 401 So. 2d 1100, 1105 (Miss. 1981).

       In this case, the evidence supporting the kidnaping conviction

is substantial: First, there is Evans’s testimony that he saw

Williams      drag   Pierce   into   the    woods;    second,    there     is   the

undisputed fact that Pierce was high on drugs and drunk on alcohol

on the night in question, which suggests that she might not have

knowingly gone along with the men, that is, she was inveigled;

third, there is the men’s refusal of Pierce’s request to go back to

the bar and retrieve her things; and finally, there is the abused

and mangled condition of Pierce’s body, suggesting a struggle.                   It

may well be true, as Williams argues, that some evidence suggests



                                       9
a finding against kidnaping, including Pierce’s voluntary sexual

activities with Williams and Norwood and the testimony that Pierce

smoked, laughed, and drank with the men prior to her murder.                    The

jury,   however,      weighed    the    evidence     --   as     indeed   was   its

prerogative and duty -- and found that Williams kidnaped Pierce.

     The Mississippi Supreme Court held that, viewing the evidence

in the light most favorable to the prosecution, a rational trier of

fact could have found all the elements of kidnaping.                 The district

court found that this holding was not an unreasonable application

of the Jackson standard.        We think that, given the magnitude of the

evidence pointing toward kidnaping, this holding by the district

court is not debatable among reasonable jurists. We therefore deny

Williams’s request for a COA on this claim.

                                         B

     The   Mississippi     Supreme      Court    found    that    Williams’s    due

process rights were not violated when the prosecutor and trial

judge   failed   to    grant    him    access   to   potentially     exculpatory

information.     The district court held that this finding was not

contrary to, and did not involve an unreasonable application of,

clearly established federal law.                We will therefore determine

whether this holding of the district court is debatable among

reasonable jurists.

     It is well-settled law that “suppression by the prosecutor of

evidence favorable to an accused ... violates due process where the



                                         10
evidence is material, either to guilt or punishment, irrespective

of the good faith or bad faith of the prosecutor.”                   Brady v.

Maryland, 373 U.S. 83, 87 (1963).            Evidence is material for the

purpose of a Brady violation if “there is a reasonable probability

that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different.”                United States v.

Bagley, 473 U.S. 667, 678 (1985).

     Williams contends that Pierce’s bruised and beaten body was

the result of the gang-rape she endured earlier in the evening.

Based   on    this   contention,      Williams   argues   that    because    the

prosecutor and the trial court denied him access to the rapists’

statements, he could not develop a defense that showed that the

gang-rape -- as opposed to a struggle with Williams -- caused the

horrific condition of Pierce’s body.

     A majority of the Mississippi Supreme Court failed to see how

the jury could have reached a different result, even if Williams

had offered this defense.          Williams v. State, 544 So. 2d at 792

(“[T]here is no probability, much less a reasonable probability as

required by law, that this material would have altered the outcome

of the trial.”).

     In      his   federal   habeas    petition,   Williams      requested    an

evidentiary hearing on the issue of the “materiality” of the gang

rape evidence.        The district court denied Williams’s request,

holding that the Mississippi Supreme Court had not unreasonably



                                        11
applied the Brady/Bagley standard.

     In evaluating “materiality” under the Brady/Bagley standard,

the question is whether there is a reasonable probability that the

jury would have determined that the murder did not occur in the

course of a kidnaping, if the prosecutor had not suppressed the

gang-rape evidence.     Aside from the condition of Pierce’s body,

there is still ample evidence of kidnaping: the evidence showed

that Williams tackled Pierce and dragged her into the woods, that

Pierce asked to go back to the bar but Williams refused; and that

Pierce was high and drunk on the night of her murder.

     Thus, we are in full agreement with the trial court, the

Mississippi   Supreme   Court,   and    the   district   court   that   the

statements relating to the gang rape are not material under the

Brady/Bagley standard; that is, even if the prosecutor had revealed

these statements to Williams and Williams had used these statements

in his defense, the jury nevertheless would have found him guilty

of murder during the course of a kidnaping.        Accordingly, we find

that the district court’s holding that the Mississippi Supreme

Court reasonably applied federal law with respect to Williams’s

Brady claim is not debatable among reasonable jurists.

                                   C

     Finally, we evaluate Williams’s claim that his constitutional

rights were violated because the jury that re-sentenced him was not

instructed on the elements of kidnaping.        The Mississippi Supreme



                                   12
Court first found this claim procedurally barred because Williams

had failed to make a contemporaneous objection to the jury charge.

Williams v. State, 684 So. 2d 1179, 1189 (Miss. 1996); see also Cole

v.   State,   525 So. 2d 365,   369       (Miss.   1987)(holding    that   the

contemporaneous objection rule applies fully in death penalty

cases).       In    the    alternative,        the   Mississippi   Supreme   Court

addressed the merits of the claim.               It held that Williams was “not

entitled to attempt to prove to the [sentencing] jury that he did

not commit kidnaping [and to allow Williams to do so], would fly in

the face of this Court’s prior affirmance of [his] conviction.” Id

at 1190.

       In denying Williams’s federal habeas petition, the district

court addressed the Mississippi Supreme Court’s ruling on the

merits; it did not resolve the claim on the basis of the procedural

bar. The district court found that the failure to give a kidnaping

instruction during a re-sentencing proceeding involving a new

sentencing jury does not amount to a denial of due process.

Consequently,       it    found   that   the     Mississippi   Supreme    Court’s

analogous holding was not an unreasonable application of federal

law.   We need not address the substance of the claim because it is

clear that the Mississippi Supreme Court correctly applied the

procedural bar.           The district court’s decision to deny habeas

relief on this claim is therefore not debatable among reasonable




                                          13
jurists.2

     A state court may deny relief on procedural grounds and then

reach the merits of the claim in the alternative. “[A] state court

need not fear reaching the merits of a federal claim in an

alternative holding.     By its very definition, the adequate and

independent state-ground doctrine requires the federal courts to

honor a state holding that is a sufficient basis for the state

court judgment, even when the state court also relied on federal

law.”    Harris v. Reed, 489 U.S. 255, 264 n.10 (1989).           In sum, the

Mississippi Supreme Court’s ruling on the merits need not be

addressed    if   its   invocation        of   the   procedural     bar   was

constitutionally appropriate.

     The Supreme Court has held that procedural bars are cognizable

in habeas cases where (1) there is an independent and adequate

state procedural rule and (2) the petitioner does not demonstrate

both cause for the default and actual prejudice as a result of the

violation of federal law, or demonstrate that a failure to consider

the claims will result in a “miscarriage of justice.”             Coleman v.

Johnson, 501 U.S. 722 (1991); Wainwright v. Sykes, 433 U.S. 72, 86

(1977).


     2
        With respect to each claim in a COA request, we are, in

effect, evaluating the final decision of the district court denying

the habeas petition -- asking whether this decision itself is

debatable among reasonable jurists.

                                     14
     Williams argues that the state procedural bar in this case is

inadequate because the Mississippi Supreme Court has applied the

bar in death penalty cases in an inconsistent, almost random,

fashion.     In making this argument, Williams bears the “burden of

showing that the state did not strictly or regularly follow a

procedural bar around the time of his direct appeal.”           Stokes v.

Anderson, 123 F.3d 858, 860 (5th Cir. 1997)(citations omitted); see

also Johnson v. Mississippi, 486 U.S. 578, 587 (1988)(“A state

procedural rule is not adequate unless it is strictly and regularly

followed.”).    Williams must demonstrate that “the state has failed

to apply the procedural bar to claims identical or similar to those

raised by [Williams] himself.”       Id.     Williams points to one case

only to satisfy this burden -- Hunter v. State, 684 So. 2d 625

(Miss. 1996).

     In Hunter, the defendant was convicted of murder during the

course of a robbery.     At the guilt phase of the trial, the trial

court failed to instruct the jury on the elements of robbery.         The

Mississippi Supreme Court found this failure to be a reversible

error   --    despite   the   fact    that    the   defendant   had   not

contemporaneously objected to the jury charge.         Id. at 635.

     The defendant’s claim in Hunter substantially differs from the

claim made here.    In Hunter, the failure to instruct occurred at

the guilt phase of the trial.        It was Hunter’s actual conviction

for capital murder that was at issue.        Here, Williams had already



                                     15
been convicted of murder during the course of a kidnaping --

neither the fact of his conviction nor his guilt was in question.

On the other hand, the sentencing jury’s                charge was to find -- and

then   weigh   --    statutorily   defined        aggravating    and   mitigating

circumstances. See MISS. CODE ANN. § 99-19-101. In Mississippi, one

of the aggravating circumstances (i.e., aggravators) is kidnaping.

However, unlike a conviction determination, the sentencing jury is

not required to focus on each element of kidnaping, but instead on

weighing    the     aggravated   nature      of   the    kidnaping    against   the

mitigators. Compare MISS. CODE ANN. § 97-3-53 (defining the elements

of kidnaping for the purpose of a kidnaping conviction) with MISS.

CODE ANN. § 99-19-101 (listing kidnaping in a series of possible

aggravating circumstances); see also Conley v. State, 790 So. 2d
773, 794 (Miss. 2001)(interpreting the elements of kidnaping for a

kidnaping conviction).           In sum, the two cases are rationally

distinguishable and the Mississippi Supreme Court’s applying the

procedural bar in Williams and not in Hunter is neither random nor

arbitrary.     Hunter is therefore inapt, and the procedural bar is

adequate.

       Given the procedural bar, for us to reach the merits of the

claim, Williams must show either (1) that there was cause for his

failure to object and prejudice from the failure to consider the

alleged    violation     of   federal     law     or    (2)   that   there   was   a

miscarriage of justice when the state court failed to consider the



                                        16
merits of the claim.    See Coleman v. Thompson, 501 U.S. 722 (1991).

      Williams does not give any reason for his failure to object to

the sentencing jury charge.        There is no cause.        Furthermore, the

failure to instruct did not prejudice Williams or result in a

miscarriage of justice.

      At the sentencing proceeding, the parties vigorously litigated

the kidnaping aggravator.         Both parties introduced evidence that

went straight to the question of whether Williams dragged Pierce

into the woods against her will.               It is true that the prosecutor

introduced the kidnaping conviction -- admittedly powerful evidence

for   the   state’s   case   at    the        sentencing.   The   trial   court

nevertheless required the sentencing jury to find the kidnaping

aggravator beyond a reasonable doubt.3              The evidence is more than

ample to support the jury’s finding.                Consequently, we find no

prejudice or miscarriage of justice here.

      Because Williams has not shown (1) that the procedural bar was

inadequate, or (2) that there is a reason for his failure to object

      3
      Williams also argues that the trial court invoked the
principles of collateral estoppel at sentencing and that such a use
of estoppel is unconstitutional.     The courts are split on the
question of whether the use of collateral estoppel against a
criminal defendant comports with the right to a jury trial. See
United States v. Gallardo-Mendez, 150 F.3d 1240, 1242 n.3 (10th
Cir. 1998)(“There is a clear split among our sister circuits that
have ruled on the question of whether the government may use the
doctrine of collateral estoppel to preclude a criminal defendant
from raising    an   issue   adjudicated   in  a   prior   criminal
proceeding.”). That being said, this case does not involve the
application of collateral estoppel against Williams. The trial
court did not find the kidnaping aggravator -- as a matter of law
-- based on the kidnaping conviction.

                                         17
and   further      that   the    failure        to   object   resulted       in   actual

prejudice,    or    (3)   that    the   failure       to    consider    these     claims

resulted in a miscarriage of justice, we hold that the district

court’s decision denying relief on this claim is not debatable

among reasonable jurists. We therefore deny Williams’s request for

a COA on this claim.

                                         IV

      In sum, we hold that Williams has not made a substantial

showing of the denial of a constitutional right with respect to any

of his claims.      Williams has not substantiated his claims that (1)

there   was     insufficient       evidence          to    support     the   kidnaping

conviction; (2) he was entitled to have the prosecutor turn over

evidence relating to Pierce’s gang-rape; and (3) he was entitled to

have the sentencing jury instructed on the elements of kidnaping.

Williams’s request for a certificate of appealability on each of

these claims is

                                                                                  DENIED.




                                           18